tcmemo_2010_134 united_states tax_court karen marie wilson petitioner v commissioner of internal revenue respondent docket no filed date katherine j evans and philip a o’connell jr for petitioner thomas greenaway for respondent memorandum findings_of_fact and opinion holmes judge lloyd wilson was up to no good in and his previously modest income had skyrocketed in less than two years’ time he moved much of the money offshore--including one deposit of a quarter-million dollars that he sent to grenada--and then systematically underreported his income on the family’s tax returns when the sec cease-and-desist order arrived wilson stopped working altogether he asked a different tax preparer to help him out of the mess that preparer filled out amended returns that lloyd and his wife karen signed the amended returns led to a tax bill of over dollar_figure neither wilson has paid it the wilsons divorced and karen resumed working outside the home in an insecure and low-paying clerical job she now seeks relief from the old tax debt findings_of_fact the wilsons married in karen wilson was working as a cashier in a gas station and apart from a bit of technical training did not have an education beyond high school for the first years of their marriage lloyd was a self-employed insurance salesman earning about dollar_figure to dollar_figure a year karen supplemented the family income by working a variety of jobs eventually becoming a loan officer at the local credit_union the wilsons had three sons one of whom is still a minor and every year karen would prepare the family’s simple joint tax_return until that year the wilsons’ financial situation started changing radically for the better lloyd began netting dollar_figure a month in his new venture of steering people into a ponzi scheme called the venture fund group we specifically find on the basis of her credible testimony that karen did not understand the nature of her husband’s business--she believed it was legitimate and had no knowledge about its operations or fraudulent nature but its apparent success allowed karen to leave her job at the credit_union to help lloyd with paperwork and bookkeeping and to spend more time taking care of the children with their new earnings the wilsons put down dollar_figure on two neighboring houses in modesto california and took out a mortgage on each they used one as the family home and the second as lloyd’s office accounting for lloyd’s new business was complicated--the business involved several entities and offshore accounts--and lloyd turned to roosevelt drummer to prepare the wilsons’ and joint returns but drummer failed to report the substantial income that lloyd was sending to offshore accounts in the name of a grantor_trust and in the meantime the sec was investigating in date an sec cease-and-desist order put an abrupt end to lloyd’s dollar_figure-a-month business lloyd dumped drummer and hired john northup a licensed cpa for advice northup looked at the wilsons’ and returns and told them to get right with the irs they took his advice and at the end of filed amended and returns that reported the in the trust world a grantor is the person who contributes assets to a_trust a grantor_trust is created if the grantor retains enough control of or interest in the assets that the trust is ignored for income_tax purposes--in other words the irs continues to treat the assets as belonging to the grantor income lloyd had been sending offshore they also filed their return the three returns showed a total_tax liability of dollar_figure northup knew about the order when he prepared the amended returns and he discussed it with lloyd lloyd told karen about the cease-and-desist order in she was credible on this point and we find it more_likely_than_not that this is true lloyd responded to this unfortunate turn of events by as karen described it spending much of and staying at home and doing nothing karen got upset with this behavior the unpaid bills piled up and the wilsons became estranged karen went to work as a clerk at a commercial real-estate company but she still did not have enough money to move out of the marital home at this point the wilsons were renting out the other house so karen moved to a different bedroom celebrated holidays separately and did her best to avoid lloyd while all of this was happening the tax debt remained unpaid in date karen submitted irs form_8857 seeking innocent-spouse relief for tax years and karen requested equitable relief and described her financial status as of survival she also submitted form 886-a innocent spouse questionnaire on that form she wrote that she was married and still living with lloyd and that she believed he could pay the taxes when she signed the returns because lloyd was still in business during this time the commissioner’s centralized cincinnati innocent spouse operation cciso denied karen’s request for relief in a preliminary determination_letter in date cciso’s denial was based on its finding that karen did not have a reasonable belief that the tax would be paid because there was an outstanding balance from when the return was filed karen responded to cciso’s preliminary determination_letter by sending what she labeled a statement of disagreement to the irs appeals_office the irs appeals officer handling the case wrote karen in date outlining his initial findings based on her questionnaire the appeals officer summarized his findings-- based on the limited information in the administrative record-- for each of the numerous factors that the irs considers in such situations in date he also spoke with karen who explained that she was filing for divorce from lloyd but still sharing a house with him the appeals officer told her that this would complicate his analysis but that he would contact her again in about three months karen filed for divorce the very next month in date the appeals officer mailed karen a letter asking her to contact him by date for a telephone hearing karen never did and in september she received a notice_of_determination denying her request for relief the state court judge overseeing the wilsons’ divorce awarded karen the couple’s second house in date and in early she evicted the tenant and moved in she petitioned the tax_court as a resident of california and we tried the case in date karen did not have the assistance of legal counsel and was even unaware that she could testify when complicated facts and legal issues unfolded we arranged for pro bono counsel the wilsons’ divorce became final in we agreed to reopen the record and held a second trial in where karen provided additional testimony opinion sec_6013 a lets married couples file their federal tax returns jointly but if they do both spouses are then responsible for the return’s accuracy and both are generally liable for the entire tax due sec_6013 olson v commissioner tcmemo_2009_294 in some cases however sec_6015 can relieve a spouse from this joint liability relief comes in three varieties relief under sec_6015 or c requires either an understatement or a deficiency relief under sec_6015 requires that the requesting spouse be this excerpt from the transcript of the first trial was typical call your first witness then i have no witnesses well how about yourself okay you count i count yes unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue liable for any unpaid tax or any deficiency if the liability is neither an understatement nor a deficiency the only possible relief is under subsection f see 121_tc_73 the commissioner never asserted a deficiency against karen so hers is a case where relief is possible only under sec_6015 this turns out to be important in considering three preliminary questions jurisdiction standard of review and scope of review i jurisdiction to hear cases under sec_6015 karen’s case is a stand alone nondeficiency case--one where a spouse asks for relief on her own initiative and not in response to a deficiency action or moves by the irs to collect a tax debt after the trial began back in courts began questioning whether we had jurisdiction over stand-alone nondeficiency petitions see 439_f3d_1009 9th cir revg 118_tc_494 and vacating 122_tc_32 in 127_tc_7 we agreed that we lacked jurisdiction instead of dismissing karen’s petition however we suspended her case in the expectation that congress might expand our jurisdiction to include cases like hers it did and late in amended sec_6015 to give us jurisdiction over stand-alone nondeficiency cases tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 we then confirmed with the parties that karen’s case was covered by the terms of the new provision’s effective date and now agree with them that we have jurisdiction to review the commissioner’s determination ii standard of review the commissioner argues that we should review his determination to see if he abused his discretion but our decision in 132_tc_203 porter ii is to the contrary in porter ii we held that the amendment to sec_6015 not only gave us jurisdiction over sec_6015 claims but changed the standard of review i n cases brought under sec_6015 we now apply a de novo standard of review porter ii t c pincite iii scope of review an earlier opinion 130_tc_115 porter i reexamined our scope of review--ie what evidence we look at--in stand-alone nondeficiency cases the commissioner continues to argue here that we should limit our review to the administrative record the commissioner also argues that even if we do look outside the administrative record in other cases we should not do so in this one because karen failed to provide information that the irs appeals officer requested and that we should limit review to evidence from the first trial we note that the commissioner has preserved these objections but porter i and porter ii compelled us to overrule them and apply both a de novo standard and scope of review a trial de novo entails independent factfinding and legal analysis unmarked by deference to the administrative agency see eg 420_f3d_287 3d cir defining trial de novo as without deferring to any prior administrative adjudication and entirely independent of the administrative proceedings 314_f3d_1229 10th cir same see also wright koch federal practice and procedure judicial review of administrative action sec pincite because our court has interpreted sec_6015 to enable us to determine the appropriate relief quite independently of what the irs decides or the administrative record it assembles we also do not remand innocent-spouse cases to the irs as a district_court might in reviewing administrative-agency action for abuse_of_discretion when an agency’s factfinding or legal analysis goes awry see fla power light co v lorion 470_us_729 295_f3d_1055 9th cir when such a remand happens the agency is able to compile a new or at least supplemental administrative record and judicial review on remand can be done using an abuse- of-discretion standard applied against that record but contrary to the commissioner’s arguments here remand is not an option in innocent-spouse cases in 124_tc_220 we held that whether relief is appropriate under sec_6015 is generally not a ‘review’ of the commissioner’s determination in a hearing but is instead an action begun in this court fn ref omitted friday is a division opinion we must follow it see 111_tc_210 affd 214_f3d_1254 10th cir 97_tc_94 to sum up these preliminary matters we hold that we have jurisdiction to decide what relief karen is entitled to under the code and we will make our decision on the basis of the evidence presented to us at trial without deferring to the findings of the appeals officer who issued the notice_of_determination denying relief iv equitable relief under sec_6015 sec_6015 grants relief to a requesting spouse if taking into account all the facts and circumstances it i sec_4 as is always the case in administrative law general principles yield to any specific governing statute see eg 43_f3d_1400 10th cir outlining specific statutory remedies available to a court reviewing a denial of social_security disability claims inequitable to hold the individual liable the commissioner uses revproc_2000_15 sec_4 2000_1_cb_447 as a framework to determine whether to grant equitable relief we also have followed that revenue_procedure in deciding what relief is appropriate see eg 120_tc_137 118_tc_106 affd 353_f3d_1181 10th cir revproc_2000_15 sec_4 c b pincite has seven requirements that all spouses requesting relief under sec_6015 must meet the commissioner concedes that karen meets all seven the procedure also has a safe_harbor this safe_harbor grants relief to a requesting spouse if she meets three conditions id sec_4 c b pincite the first requires that at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested karen wilson filed form_8857 in date the procedure in effect when she filed her request for relief was revproc_2000_15 2000_1_cb_447 it has been superseded by revproc_2003_61 2003_2_cb_296 but the new revenue_procedure applies only to requests for relief filed on or after date or those pending on date for which no preliminary determination_letter had been issued as of that date id sec_5 and c b pincite we therefore apply revproc_2000_15 to this case id sec_4 a c b pincite karen concedes that she was not divorced or legally_separated when she requested relief but argues that she was no longer part of the same household because she moved to a different bedroom than her husband and tried to avoid him as much as possible however karen indicated on her innocent spouse questionnaire that she was still married and living together with lloyd based solely upon the administrative record karen would fail the first safe-harbor condition even under de novo review karen would fail the first safe-harbor because she was still married and didn’t have a separate household at the time she applied for relief in nihiser v commissioner tcmemo_2008_135 we found that a married couple was living apart under revproc_2000_15 while still living in the same household our finding was however based on the test in sec_4 a c b pincite that does not require separate households the safe_harbor in sec_4 a does the first safe-harbor condition is not met when a legally married couple continue to live in the same house and even keeping separate households wouldn’t be enough in the case of a married couple because those separate households must be maintained for a 12-month_period ending on the date relief was requested id karen credibly testified that she became estranged in and filed for innocent spouse relief in date but when did she become estranged in if she moved into the separate bedroom on or before date months would have passed if it happened after date the requisite period would not be met she has the burden and with no testimony or other proof of the move-to-the-bedroom date in karen would also fail based on the 12-month requirement and failing any requirement for the safe_harbor is enough to deny relief under its terms nihiser tcmemo_2008_135 this leaves us with an eight-factor balancing test to apply revproc_2000_15 sec_4 c b pincite the commissioner may consider other factors but this is where he starts id the list is not intended to be exhaustive the eight factors including the one factor not in dispute which we put in italics are weighs for relief separated or divorced abuse present no significant benefit6 neutral still married n a weighs against relief no abuse present n a significant benefit revproc_2000_15 sec_4 c b pincite- does not state that the absence of a significant benefit will weigh in a petitioner’s favor but only that receiving a significant benefit will weigh against her nonetheless we decided in ferrarese v commissioner tcmemo_2002_249 and other cases cited that the absence of a significant benefit should be a positive factor weighs for relief neutral n a no knowledge or reason to know taxes would be left unpaid economic hardship if relief not granted tax_liability attributable to non- requesting spouse nonrequesting spouse responsible for paying tax under divorce decree later compliance with federal tax laws n a n a n a no divorce decree weighs against relief lack of later compliance with federal tax laws knowledge or reason to know taxes would be left unpaid no economic hardship if relief not granted tax_liability attributable to petitioner petitioner responsible for paying tax under divorce decree the commissioner conceded only that the nonrequesting- spouse’s-legal-obligation-to-pay-the-tax factor is neutral that leaves the remaining seven factors in dispute a marital status the first contested factor is karen’s marital status this factor favors relief if karen is separated whether legally_separated or living apart or divorced from lloyd id sec_4 a on the innocent-spouse questionnaire she submitted to the irs karen stated she was married to and living with lloyd and the irs appeals officer initially found that this factor weighed against relief we agree that this factor would be neutral if we looked at just the administrative record in contrast to an applicant’s marital status in applying for relief under the revenue procedure’s safe_harbor her marital status in arguing for relief under the balancing test is not limited to her status when she applied for relief and because we look at her eligibility for relief de novo we look at her situation as of the time of trial she credibly testified that her marriage was formally dissolved in date we therefore find the marital status factor weighs in favor of relief b abuse karen does argue that lloyd was frequently angry with her and suggests that that might be a form of abuse but we agree with the commissioner on this point karen conceded during the irs’s consideration of her claim that she was not abused and during the trial presented no specific evidence on the issue c significant benefit the third contested factor is whether karen received a significant benefit this factor weighs against relief if karen significantly benefitted beyond normal support from the unpaid liability or items giving rise to the deficiency id sec_4 c c b pincite a significant benefit is any benefit in excess of normal support sec_1_6015-2 income_tax regs the irs appeals officer found in karen’s favor on this issue and the trial revealed nothing that would change that result since karen applied for innocent-spouse relief in significant benefits have not been rolling in as we already found lloyd had stopped working by 2001--failing to provide even normal support as a result karen is struggling--living modestly in an unairconditioned house in modesto the two homes the wilsons purchased in still have significant mortgage balances outstanding and the dollar_figure cd from the first international bank of grenada which may or may not be solvent lists only lloyd as a beneficiary therefore on both the administrative record and de novo review we find that the lack of a significant benefit weighs in favor of granting relief d later compliance with federal tax laws the fourth contested factor is whether karen was in compliance with the federal tax laws if karen has not made a good_faith effort to comply with federal_income_tax laws for years after those to which her request for innocent-spouse relief relates then this factor would weigh against relief revproc_2000_15 sec_4 e c b pincite the administrative record showed that this factor should be neutral because karen had only small underpayments of tax in and that she later paid in full trying the case de novo lets us glimpse at even later years karen testified that she owed approximately dollar_figure for the tax_year but that she intended to resolve the matter the second trial included no testimony about later tax compliance and it remains unclear whether karen satisfied her tax_liability and remained current for subsequent tax years based upon karen’s pattern of resolving her and tax_liabilities we find it probable that she would resolve her tax_liability as well we find that these minor shortfalls show no bad faith but it was her burden to produce evidence of her tax compliance and she did not we find that this factor taking into account her lack of bad faith slightly weighs against relief on de novo review e no knowledge or reason to know the fifth contested factor is karen’s knowledge of the underpayment this factor weighs against relief if she knew or had reason to know the reported liability would be unpaid at the time the return was signed id sec_4 b c b pincite based solely on the administrative record the knowledge factor would weigh against karen the irs appeals officer wrote karen asking her to explain what she knew when she signed the returns she never did and so failed to show in the administrative proceedings that she neither knew nor had reason to know of the underpayment on de novo review we have more information the original return showed dollar_figure in taxes due while the return showed dollar_figure considering lloyd’s earnings the equity in the wilsons’ two houses the dollar_figure cd and lloyd’s prior tax compliance we find that karen reasonably believed that lloyd would pay the taxes as shown on the original and returns but the tax_return reflected a dollar_figure tax_liability because the wilsons followed northup’s tax-return- preparation advice the wilsons had already paid dollar_figure in estimated_taxes meaning they still owed dollar_figure in taxes upon signing the wilsons signed the return on date when lloyd was still working but after the sec had issued the cease-and-desist order we have already found however that karen did not know about the sec order until at the earliest but even assuming that she knew about the cease-and- desist order and understood that lloyd would no longer earn dollar_figure a month we find that it would be reasonable for her to believe that the wilson family’s assets such as home equity and the cd would be sufficient to pay an extra dollar_figure in taxes in billings v commissioner tcmemo_2007_234 billings ii an innocent spouse had no knowledge of an underpayment_of_tax at the time the original returns were signed but knew that the tax would not be paid when he signed the amended returns the commissioner looked to his knowledge when the amended returns were signed but we noted that the revenue_procedure does not tell us when to measure the knowledge of a requesting spouse who signed both an original and an amended_return id citing sec_6015’s requirement to consider all the facts and circumstances we reasoned that the commissioner’s failure to consider knowledge at the time the original return was signed was an abuse_of_discretion thus looking just at the time the original returns were signed we find that the knowledge factor weighs in karen’s favor because however karen’s knowledge or reason to know changed over time on the de novo record our holding is a bit mixed we do think that we should on the strength of billings ii look to her state of knowledge when she signed the original returns for the first two years this means that we would easily hold that the knowledge factor weighs in her favor for the tax_year we are less sure because she signed amended returns for and on the same day she signed the original return for the two amended returns showed about dollar_figure in taxes due and when combined with the taxes the total came to over dollar_figure we nevertheless conclude from her evident lack of business sophistication and limited education that she still lacked reason to know that lloyd would fail to pay the taxes owed--after all in addition to the hundreds of thousands of dollars in additional taxes owed the amended returns showed close to a million dollars in extra income that lloyd was not spending at home f economic hardship the next contested factor is whether karen will suffer economic hardship if she must pay the tax debt this factor weighs in her favor when satisfaction of the tax_liability would cause her to be unable to pay her reasonable basic living_expenses sec_301_6343-1 proced admin regs the commissioner looks at any information provided by the requesting spouse to arrive at a reasonable amount for basic living_expenses sec_301_6343-1 proced admin regs the commissioner argues that the administrative record shows karen would not suffer economic hardship the records karen provided to the irs show that her monthly income exceeds her expenses by only dollar_figure but because karen failed to substantiate her expenses as requested by the irs appeals officer the commissioner argues that he could not have abused his discretion we agree that if we looked only at the administrative record we’d have to find that the commissioner had not abused his discretion in finding that karen would not suffer economic hardship on de novo review the result is different karen’s credible testimony showed that paying a dollar_figure tax debt would render her to decide whether a spouse seeking relief will suffer economic hardship the revenue_procedure directs us to the test in sec_301_6343-1 proced admin regs see revproc_2000_15 sec_4 c b d c b pincite unable to meet reasonable basic living_expenses she lives in a modest modesto home but supports a minor son and has run up her credit card balance to dollar_figure for necessary expenses taking into account other expenses not included in the administrative record we find that karen’s expenses do exceed her income and even if karen had an extra dollar_figure a month to spare this would be grossly insufficient to pay down the tax debt in any meaningful way the commissioner points to stolkin v commissioner tcmemo_2008_211 to support his argument that a taxpayer who can afford monthly payments will not suffer economic hardship in stolkin we held that a taxpayer who had the means to make monthly payments to reduce the tax_liability will not suffer economic hardship we find karen does not have the means to make monthly payments the taxpayer in stolkin had secure monthly disposable income of dollar_figure after taking into account expenses such as bmw lease payments and in stolkin the outstanding tax_liability was only dollar_figure with dollar_figure in outstanding tax_liabilities an uncertain financial future and a lifestyle that is anything but luxurious the economic-hardship factor weighs in favor of granting karen relief g attribution the last contested factor is whether the tax_liability is attributable to lloyd this factor weighs in favor of relief if the liability for which relief is sought is solely attributable to lloyd revproc_2000_15 sec_4 f c b pincite the commissioner concedes that the portion of unpaid liabilities attributable to lloyd weighs in favor of relief but argues that since karen did basic clerical work to assist lloyd and was an employee of his company a portion of those liabilities is attributable to her there was little information in the administrative record that sheds any light on attribution so the irs appeals officer assumed that percent of the tax_liability was attributable to karen if we looked only to the administrative record this would weigh against relief but the trial record leads us to find that karen had no understanding of lloyd’s business she merely assisted with clerical duties while lloyd made all the business decisions we therefore find that the tax_liability is entirely attributable to lloyd after our analysis of these contested factors the table conclusion looks like this weighs for relief neutral weighs against relief divorced no significant benefit no abuse present weighs against relief lack of later compliance with federal tax laws weighs for relief neutral no knowledge or reason to know economic hardship if relief not granted tax_liability not attributable to karen no divorce decree thus karen has five factors weighing in favor of relief and only one weighing against but the factor weighing against her has little weight although karen’s compliance was never clearly established neither was any serious or bad faith lack of compliance on the other hand the knowledge factor weighing in favor of relief--an extremely strong factor id sec_4 b against relief when present--should not be as heavy as usual because of the uncertainty involved in determining the state of her knowledge as to the tax_year with so little weighing against relief we conclude that relieving her from joint tax_liability for the years in question is the appropriate relief under sec_6015 decision will be entered for petitioner
